Case 8:21-cv-01736-TDC Document 1-11 Filed 07/12/21 Page 1 of 2

   

ag ee

Circuit Court for Montgomery County, Marylafid.
Office of the Assignment Commission
50 Maryland Avenue, Room 1003
Rockville, Maryland 20850
(240) 777-9000

June 24, 2021

  
 
 
 
 
  
       
 
  
 

  

Notice of Hearing.
(437) 2

Event Date Time Description
07/15/2021 10:00 AM PARTIAL SUMMARY i

This proceeding is subject to a 30 minute t
is the first time this matter has been scheduled, it m
agreement within 15 days of the date of: notice.
for all other requests.
Please consult the monitors @n the lobby leve
Handicap parking for the M@a@tgomery County Circuit Court is located along Maryland
Avenue near its intersec: with Courthouse Square.

 
     
  

rescheduled by a letter of
otion for Postponement is required

  
 
 
  
  
  

Assignment Office.

other electronic devices, and cameras may be limited or prohibited

Possession and use of cell phi
of any camera, cell phone, or any electronic device for taking,

in designated areas of the cou
recording, or t
unless the co

  
  

\

(HEARING. NOTICES Insr2ai2ntt Anta
Case 8:21-cv-01736-TDC Document 1-11 Filed 07/12/21 Page 2 of 2
Addressee Checklist (HEARING.NOTICES ) 06/24/zu21 00:14:09

Case# 485899-V MARYLAND SHALL ISSUE INC, ET AL vs. MONTGOMERY COUNTY MARYIu

MONTGOMERY COUNTY MARYLAND
101 MONROE STREET
ROCKVILLE MD 20850

MARK W PENNAK, ESQ
MARYLAND SHALL ISSUE, INC.
STE C #1015

9613 HARFORD RD

PARKVILLE MD 21234
